Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 1 of 7
Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 2 of 7
Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 3 of 7
Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 4 of 7
Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 5 of 7
Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 6 of 7
Case 2:18-bk-16497-SK   Doc 73 Filed 09/19/19 Entered 09/20/19 09:32:33   Desc
                         Main Document     Page 7 of 7
